     Case 3:18-cr-04683-GPC Document 257-1 Filed 07/30/21 PageID.2938 Page 1 of 10



 1
     WIECHERT, MUNK &                         MINTZ, LEVIN, COHN, FERRIS,
 2   GOLDSTEIN, PC                            GLOVSKYAND POPEO, P.C.
     David W. Wiechert, SBN 94607             Randy K. Jones, SBN 141711
 3   Jessica C. Munk, SBN 238832              3580 Carmel Mountain Road, Suite 300
 4   William J. Migler, SBN 318518            San Diego, CA 92130
     27136 Paseo Espada, Suite B1123          Telephone: (858) 314-1510
 5   San Juan Capistrano, CA 92675            Email: rkjones@mintz.com
     Telephone: (949) 361-2822
 6
     Email: dwiechert@wmgattorneys.com        Attorney for Mark Manoogian
 7          jessica@wmgattorneys.com
            william@wmgattorneys.com
 8   Attorneys for Jacob Bychak
 9
     BIENERT KATZMAN                          BIRD MARELLA BOXER WOLPERT
10   LITTRELL WILLIAMS LLP                    NESSIM DROOKS LINCENBERG
11   Thomas H. Bienert, Jr., SBN 135311       RHOW P.C.
     James D. Riddet, SBN 39826               Gary S. Lincenberg, SBN 123058
12   Whitney Z. Bernstein, SBN 304917         Nicole Rodriguez Van Dyk, SBN 261646
     903 Calle Amanecer, Suite 350            Darren L. Patrick, SBN 310727
13
     San Clemente, California 92673           1875 Century Park East, Floor 23
14   Telephone: (949) 369-3700                Los Angeles, CA 90067
     Email: tbienert@bklwlaw.com              Telephone: (310) 201-2100
15          jriddet@bklwlaw.com               Email: glincenberg@birdmarella.com
16          wbernstein@bklwlaw.com                   nvandyk@birdmarella.com
                                                    dpatrick@birdmarella.com
17   Attorneys for Mohammed Abdul Qayyum      Attorneys for Petr Pacas
18
19
                           IN THE UNITED STATES DISTRICT COURT
20
                         FOR THE SOUTHERN DISTRICT OF CALIFORNIA
21
22
     UNITED STATES OF AMERICA,                 Case No. 18-CR-4683-GPC
23                                             Honorable Gonzalo P. Curiel
            Plaintiff,
24
                                               MEMORANDUM OF POINTS AND
25   v.                                        AUTHORITIES IN SUPPORT OF
                                               DEFENDANTS’ MOTION TO COMPEL
26
     JACOB BYCHAK, et al.,                     DISCOVERY
27
          Defendants.                          [Declaration of Jessica C. Munk and attached
28
                                               Exhibits filed concurrently herewith]
30                                          1
31                       DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     Case 3:18-cr-04683-GPC Document 257-1 Filed 07/30/21 PageID.2939 Page 2 of 10



 1
                                                    Hearing Date: August 20, 2021
 2
                                                    Hearing Time: 1:00 p.m.
 3                                                  Department: Courtroom 2D
 4
 5
                         MEMORANDUM OF POINTS AND AUTHORITIES
 6
     I.    INTRODUCTION
 7
           Defendant’s instant motion to compel discovery involves the potential intersection
 8
     of the Fourth Amendment with the theft of Company A’s internal documents by a
 9
     potential state actor and the sharing of those documents, pre-indictment, with the
10
     government.
11
           From the government’s disclosures, it is incontrovertible that at least one Company
12
     A employee unlawfully and surreptitiously fed internal Company A documents and
13
     information to a representative of bulk-email watchdog Spamhaus. A Spamhaus
14
     representative, designated as a confidential informant by the government, remained
15
     enthusiastically engaged during the investigation of Company A and the Defendants. The
16
     confidential informant repeatedly updated his FBI handlers regarding Company A’s
17
     activities and advised them on how best to investigate Company A over more than a five-
18
     year period. What remains unclear to the defense is whether the confidential informant
19
     forwarded to the FBI internal information and documents cultivated from a Company A
20
     fiduciary. It is also uncertain to the defense if any Company A fiduciary, in their separate
21
     communications with the FBI, forwarded to the FBI purloined Company A confidential
22
     information or documentation. The defense has repeatedly asked the government if either
23
     of these occurred through straightforward “yes or no” questions. These inquiries have
24
     repeatedly been dodged by government counsel. Instead, the government relayed that the
25
     answer to these questions lie in the discovery and emphasized that its case-in-chief will be
26
     predicated on evidence obtained through grand jury subpoenas.
27
28
30                                       2
31                    DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     Case 3:18-cr-04683-GPC Document 257-1 Filed 07/30/21 PageID.2940 Page 3 of 10



 1         A diligent review of the government discovery does not answer the question of
 2 what Company A documents made their way into the possession of the government
 3 without corporate approval. Moreover, the fact that documents purloined from Company
 4 A will not be used in the government’s case-in-chief does not constitute a panacea for any
 5 Fourth Amendment issues. On the contrary, the government’s refusal to identify
 6 documents and emphasis on a “clean” case-in-chief raise the specter that the government
 7 is concerned about the Fourth Amendment implications of having received Company A
 8 material outside of the subpoena process. The government’s answers to date are woefully
 9 insufficient, necessitating this motion. It ignores both the nature of the exclusionary rule,
10 which suppresses not only improperly seized evidence but all other subsequently obtained
11 evidence derived therefrom, and the panoply of the government’s discovery duties to be
12 forthright with all evidence that has any hint of exculpation or otherwise bears on any
13 unlawful conduct by those acting at the behest of the government or its agents.
14         After repeated communications with the government, Defendants are forced to
15 bring the instant motion under Federal Rule of Criminal Procedure 16 to compel the
16 government to answer whether it indeed has received any pilfered internal Company A
17 documents and, if so, to produce said documents to the defense or identify them by bates-
18 number, as well as detail the circumstances surrounding the government’s receipt of this
19 information.
20 II.     FACTUAL BACKGROUND
21         The investigation into Company A and the Defendants has been ongoing since at

22 least 2013 when the government first began to utilize a Spamhaus employee as a
23 confidential informant. Since 2013, this informant has repeatedly communicated with the
     FBI relating to Company A and its email marketing activities, encouraging the FBI to
24
     investigate Company A and lending advice on how to do so. See Declaration of Jessica C.
25
     Munk (“Munk Dec.”) at ¶ 2. In a May 22, 2014 email, the confidential informant
26
     confirmed to the FBI that “we’ve got an anonymous informant [in Company A] sending
27
     us a ton of info since September 2013,” and asked the FBI “how to possibly bring him on
28
30                                       3
31                    DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     Case 3:18-cr-04683-GPC Document 257-1 Filed 07/30/21 PageID.2941 Page 4 of 10



 1 board as an informant.” Munk Dec. at ¶ 3; Exhibit A. FBI Agent Charles Chabalko replied
 2 the same day saying, “[t]his would be vital to our investigation if we can bring him
 3 aboard. Having an inside person to tie everything together would be extremely helpful.”
 4 Id. Several weeks later, on June 4, 2014, FBI Agent Chabalko emailed the informant to
 5 advise him that “I also emailed the anonymous guy that wants to provide information.”
 6 Munk Dec. at ¶ 4; Exhibit B.
 7         Several years later in a September 27, 2017 email, the Spamhaus confidential

 8 informant confirmed that a Company A informant had “sent internal emails implicating
 9 various people of doing various things,” specifically identifying a Company A attorney
10 and asking FBI Agent Chabalko if the “attorney-client privilege prevent[s] [the agent]
   from viewing [the emails]” with her copied thereto. Munk Dec. at ¶ 5; Exhibit C.
11
          Because the government’s discovery production does not include any follow-ups to
12
   this September 27, 2017 email, many critical questions remain unanswered. Id. Did the
13
   FBI respond to this email? If so, what was the response? And what documents from the
14
   Company A informants were provided to the government either directly or through the
15
   Spamhaus confidential informant? What date were those documents provided relative to
16
   the grand jury investigation into Company A and Defendants?
17
          On June 29, 2021, defense counsel sent a letter to government counsel requesting
18
   the government to, inter alia, identify all Company A informants, the date(s) when they
19
   started supplying the FBI information, and identify all documents and communications in
20
   the government’s possession that originated with the Company A informant(s). Munk
21
   Dec. at ¶ 6. Government counsel responded on July 1, tellingly never denying that the
22 government possessed Company A documents sourced from the Company A informants,
23 but rather only maintaining that the government did not direct the Spamhaus confidential
24 informant to obtain documents from the Company A informants and that the exhibits the
25 government will use in its case-in-chief will be derived from grand jury subpoenas and
26 not the Spamhaus informant. Munk Dec. at ¶ 7. Government counsel indicated further that
27 the answers to our questions could be found in certain discovery tranches. Id. The defense
28 has reviewed those tranches and has been unable to determine what Company A material
30                                      4
31                   DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     Case 3:18-cr-04683-GPC Document 257-1 Filed 07/30/21 PageID.2942 Page 5 of 10



 1 came to the government via a Company A insider. Munk Dec. at ¶ 8. On July 13, 2021,
 2 counsel for Mr. Bychak notified the government that after its July 1, 2021 email, “we
 3 went back to the discovery and our extensive review of it was unable to answer the simple
 4 question – Which [Company A] documents were provided to the government by
 5 Spamhaus?” Munk Dec. at ¶ 9. Defense counsel again asked the government to “provide
 6 [the Company A] documents [that originated with the Company A informant] to us
 7 forthwith, or the bates stamp numbers for those documents if they have already been
 8 produced.” Id. The government again refused to answer this simple question and
 9 reiterated any “[Company A] documents that will be introduced in the government’s case-
10 in-chief were obtained via grand jury subpoenas.” Munk Dec. at ¶ 10.
     III.   LEGAL ARGUMENT
11
            Rule 16(a) of the Federal Rules of Criminal Procedure requires the government to
12
     make available upon defendant’s request all documents “within the government’s
13
     possession, custody, or control” that are “material to preparing the defense.” Fed. R. Crim.
14
     P. 16(a)(1)(E)(i). Rule 16 requires only that the defendant make a threshold showing of
15
     materiality. United States v. Hernandez-Mesa, 720 F.3d 760, 763 (9th Cir. 2013).
16
     Materiality is a “low threshold” satisfied by a presentation of facts which tends to show
17
     that the government is in possession of information helpful to the defense. Id.; see also
18
     United States v. Muniz-Jaquez, 718 F.3d 1180, 1183 (9th Cir. 2013) (“Even inculpatory
19
     evidence may be relevant. A defendant who knows that the government has evidence that
20
     renders his planned defense useless can alter his trial strategy.”).
21
            The government also has separate duties to disclose exculpatory evidence under
22 Brady v. Maryland, 373 U.S. 83, 87 (1963). See also United States Attorneys’ Manual
23 (“USAM”) § 9-5.001(B) (“Government disclosure of material exculpatory and
24 impeachment evidence is part of the constitutional guarantee to a fair trial.”). Under
25 Brady, evidence favorable to defendant must be turned over by the prosecutor even if it is
26 not otherwise subject to discovery under Rule 16(a). Brady, 373 U.S. at 87.
27
28
30                                       5
31                    DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     Case 3:18-cr-04683-GPC Document 257-1 Filed 07/30/21 PageID.2943 Page 6 of 10



 1         A.    The Requested Information/Documentation is Highly Material to a
                 Fourth Amendment Challenge
 2
           A cursory perusal of even a fraction of the numerous emails between the Spamhaus
 3
     confidential informant and the FBI would support the conclusion that the informant was a
 4
     “state actor” for Fourth Amendment purposes. For example, the Spamhaus informant
 5
     provides regular updates to the FBI as to Company A’s activities, forwards the FBI emails
 6
     Spamhaus received relating to Company A, volunteers to do further investigation into said
 7
     activities, and provides the FBI with technical advice and know-how regarding email
 8
     marketing to better assist the FBI’s investigation. The Spamhaus confidential informant
 9
     even weighed in on how the government can defend against Defendants’ Motion to
10
     Dismiss the Wire Fraud Counts. Munk Dec. at ¶ 2. Such activities fit well within the
11
     established framework of a private individual being considered a “state actor” under the
12 Fourth Amendment.1 See United States v. Reed, 15 F.3d 928, 931 (9th Cir. 1994) (reciting
13 the “two part test” for determining whether a private individual was acting as a
14 “governmental instrument or agent” as “(1) whether the government knew of and
15 acquiesced in the intrusive conduct; and (2) whether the party performing the search
16 intended to assist law enforcement efforts or further his own ends.”).
17       The key Fourth Amendment question then is whether the Company A informants
18 and/or the individuals who actually “seized” Company A’s internal documentation were
19 operating as “government instrument[(s)] or agent[(s)]” when they purloined internal
20 documents and forwarded them to the government “agent.” If that question is answered in
21 the affirmative, Defendants would be entitled to seek suppression of not only the pilfered
22 evidence but also all evidence subsequently derived therefrom as fruits of the poisonous
23 tree. See Utah v. Strieff, 136 S. Ct. 2056, 2061 (2016) (“[T]he exclusionary rule
24
     1
25   Spamhaus has a history of cooperating with the government. See
   https://www.techrepublic.com/blog/it-security/ddos-strike-on-spamhaus-highlights-need-
26
   to-close-dns-open-resolvers/ (noting Spamhaus “works alongside law enforcement
27 agencies like the FBI, email providers, and networks around the world.”) last visited on
28 July 26, 2021.
30                                      6
31                   DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     Case 3:18-cr-04683-GPC Document 257-1 Filed 07/30/21 PageID.2944 Page 7 of 10



 1 encompasses both the primary evidence obtained as a direct result of an illegal search or
 2 seizure and, relevant here, evidence later discovered and found to be derivative of an
 3 illegality, the so-called ‘fruit of the poisonous tree.’”).
 4         However, before the defense can determine whether to pursue this motion, the
 5 defense requires delineation of which Company A materials were actually provided to the
 6 government outside of the subpoena process, and how and when those materials came into
 7 the possession of the government. This information is highly material and its production is
 8 mandated under Rule 16(a) and Brady.
 9 IV.     CONCLUSION

10         Based on the foregoing, Defendants respectfully request that the Court order the
     government to immediately produce to defense counsel the following information and
11
     evidence:
12
           (1)    Production or identification by bates-number of all documents that came
13
                  from the Company A informant(s) either directly or through Spamhaus; and
14
           (2)     The date(s) when the government received the Company A
15
                  information/documentation identified in number one above.
16
17
                                             Respectfully submitted:
18
19    Dated: July 30, 2021                    WIECHERT, MUNK & GOLDSTEIN, PC

20                                            By: William J. Migler
21                                              David W. Wiechert
                                                Jessica C. Munk
22                                              William J. Migler
23                                              Attorneys for Jacob Bychak

24
      Dated: July 30, 2021                      MINTZ, LEVIN, COHN, FERRIS,
25                                              GLOVSKY AND POPEO, P.C.
26
                                                By: Randy K. Jones
27
                                                    Randy K. Jones
28                                                  Attorneys for Mark Manoogian
30                                       7
31                    DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     Case 3:18-cr-04683-GPC Document 257-1 Filed 07/30/21 PageID.2945 Page 8 of 10



 1    Dated: July 30, 2021                 BIENERT KATZMAN
                                           LITTRELL WILLIAMS LLP
 2
 3                                         By: Whitney Z. Bernstein
 4                                            Thomas H. Bienert, Jr.
                                              James D. Riddet
 5                                            Whitney Z. Bernstein
 6                                           Attorneys for Mohammed Abdul Qayyum

 7    Dated: July 30, 2021                 BIRD, MARELLA, BOXER, WOLPERT,
 8                                         NESSIM, DROOKS, LINCENBERG &
                                           RHOW, P.C.
 9
10                                         By: Nicole Rodriguez Van Dyk
                                             Gary S. Lincenberg
11                                           Nicole Rodriguez Van Dyk
12                                           Darren L. Patrick
                                             Attorneys for Petr Pacas
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30                                     8
31                  DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     Case 3:18-cr-04683-GPC Document 257-1 Filed 07/30/21 PageID.2946 Page 9 of 10



 1     CERTIFICATE OF AUTHORIZATION TO SIGN ELECTRONIC SIGNATURE
 2
           Pursuant to section 2(f)(4) of the Electronic Case Filing Administrative Policies and
 3
     Procedures of the United States District Court for the Southern District of California, I
 4
     certify that the content of this document is acceptable to counsel for the Defendants and
 5
     that I have obtained authorization from Randy K. Jones, Whitney Z. Bernstein, and Nicole
 6
     Rodriguez Van Dyk.
 7
 8
     Dated: July 30, 2021                          By: s/Jessica C. Munk
 9                                                     Jessica C. Munk
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
30                                       9
31                    DEFENDANTS’ MOTION TO COMPEL DISCOVERY
     Case 3:18-cr-04683-GPC Document 257-1 Filed 07/30/21 PageID.2947 Page 10 of 10



 1                                CERTIFICATE OF SERVICE
 2          Counsel for Defendant certifies that the foregoing pleading has been electronically
 3 served on the following parties by virtue of their registration with the CM/ECF system:
 4
                                     AUSA Melanie K. Pierson
 5
                                      AUSA Sabrina L. Feve
 6                                     AUSA Ashley E. Goff
 7                                     U.S. Attorney’s Office
                                     880 Front Street, Rm 6293
 8                                      San Diego, CA 92101
 9                                   melanie.pierson@usdoj.gov
                                      sabrina.feve@usdoj.gov
10                                     ashley.goff@usdoj.gov
11
                                       Candina S. Heath
12                                   Department of Justice
13                            1301 New York Avenue NW, Suite 600
                                     Washington, DC 20530
14                                 candina.heath2@usdoj.gov
15
16      I certify under penalty of perjury under the laws of the United States of
17 America that the foregoing is true and correct.
18          Executed on July 30, 2021, at San Juan Capistrano, California.
19
                                                         s/Jessica C. Munk
20                                                       Jessica C. Munk
21
22
23
24
25
26
27
28
30
                                             1
31                                 CERTIFICATE OF SERVICE
